DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/9/2021 has been entered, claim 1-17 and 23 are cancelled, claims 36-38 are new and thus claims 18-22 and 24-38 are currently pending in this application. 
The amendment to claim 34 overcomes the previous claim objection, therefore the objection is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 3/9/2021, with respect to the rejections of claims 18-22 and 24-35 have been fully considered and are persuasive. The rejection of claims 18-22 and 24-35 has been withdrawn. 


Allowable Subject Matter
Claims 18-22 and 24-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a method for producing an output coupling element comprising “producing a suspension having quantum dots in a suspension medium” and “removing the suspension medium for producing the output coupling element, wherein the output coupling element is matrix-free and transparent to radiation of a red range and/or an IR range” as recited in claim 1; 	 a method for producing an output coupling element comprising “producing a suspension having quantum dots in a suspension medium” and “removing the suspension medium for producing the output coupling element, wherein the output coupling element is matrix-free and transparent to radiation of a red range and/or an IR range, and wherein the output coupling element is formed as a lens” as recited in claim 35; and 	a method for producing an output coupling element comprising “producing a suspension having quantum dots in a suspension medium…, subsequently removing the suspension medium so that the output coupling element is produced directly on the surface of the carrier” in combination with “producing a further suspension comprising quantum dots as a layer on a surface of an optoelectronic component, wherein subsequently the carrier is removed from the output coupling element and applying the output coupling element to the layer of quantum dots,” as recited in claim 36. 
 	Claims 19-22, 24-34 and 37-38 are also allowed for further limiting and depending upon allowed claims 18 and 35-36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892